Title: Thomas Jefferson’s Notes on Itch Lotion, [after 29 May 1818]
From: 
To: 


          
          after 29 May 1818
         
          
          
          
          
            
              
              60 
              grs = 1. drachm
            
            
              
              8 
              drachms
               
              = 1. oz
            
            
              
              480.
              grs
              
              = 1. oz
            
            
              
              16 
              oz.
              
              = 1. pint
            
            
              
              2880 
              
              
              
            
            
              
              480  
              
              
              
            
            
              
              7680 
              
              
              = 1 pint
            
            
              
              3840 
              
              
              
            
            
              
              11520 
              
              
              = 1½ pint or 24 oz.
            
            
              112
              960 
              = 2 oz.
            
          
          
            
              Cor. sub. 
               5 
               grs
            
            
              Sal. Am.
              10 
              grs
            
            
              water
              2.
              oz.
            
          
        